Exhibit 10.3
PINNACLE FINANCIAL PARTNERS, INC.
EXECUTIVE OFFICER 2010 TIME VESTED
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is by and between
Pinnacle Financial Partners, Inc., a Tennessee corporation (the “Company”), and
                                         (the “Grantee”). Capitalized terms used
but not defined in this Agreement shall have the meaning ascribed to such terms
in the Pinnacle Financial Partners, Inc. 2004 Equity Incentive Plan (the
“Plan”).
     Section 1. Restricted Stock Award. The Grantee is hereby granted the right
to receive                                          shares (the “Restricted
Stock”) of the Company’s common stock, $1.00 par value per share (the “Common
Stock”), subject to the terms and conditions of this Agreement and the Plan.
     Section 2. Lapse of Restrictions. Subject to Sections 5 and 8 hereof, the
restrictions associated with the shares of Restricted Stock granted pursuant to
Section 1 hereof shall lapse on the second anniversary of the date hereof (the
“Vesting Date”) so long as the Company reports net income greater than $0 in the
fiscal year preceding the Vesting Date.
     Section 3. Distribution of Restricted Stock. Certificates representing the
shares of Restricted Stock that have vested under Section 2 will be distributed
to the Grantee as soon as practicable after the Vesting Date; provided, however,
that no certificates shall be distributed to the Grantee prior to the lapsing of
any restrictions on the transferability of any shares represented by such
certificates, including those restrictions on transferability set forth in
Section 6 hereof resulting from the Company’s participation in the Capital
Purchase Program (the “CPP”) under the United States Treasury Department’s (the
“Treasury”) Troubled Assets Relief Program (the “TARP”) .
     Section 4. Voting Rights and Dividends. Prior to the distribution of the
Restricted Stock, certificates representing shares of Restricted Stock will be
held by the Company (the “Custodian”) in the name of the Grantee. The Custodian
will take such action as is necessary and appropriate to enable the Grantee to
vote the Restricted Stock. All cash dividends received by the Custodian, if any,
with respect to the Restricted Stock will be remitted to the Grantee. Stock
dividends issued with respect to the Restricted Stock shall be treated as
additional shares of Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the shares of Restricted Stock.
Notwithstanding the foregoing, no voting rights or dividend rights shall inure
to the Grantee following the forfeiture of the Restricted Stock pursuant to
Section 5.
     Section 5. Termination/Change of Status. In the event that the Grantee’s
employment by the Company (or any Subsidiary or Affiliate of the Company)
terminates for any reason, other than death or Disability, all shares of
Restricted Stock for which the forfeiture restrictions have not lapsed prior to
the date of termination shall be immediately forfeited and Grantee shall have no
further rights with respect to such shares of Restricted Stock. In the event
that the Grantee’s

 



--------------------------------------------------------------------------------



 



employment terminates by reason of death or Disability all Restricted Stock
shall be deemed vested and the restrictions under the Plan and this Agreement
with respect to the Restricted Stock shall automatically expire and shall be of
no further force or effect, except that the restrictions on transferability set
forth in Section 6 hereof resulting from the Company’s participation in the CPP
shall continue until such time as such restrictions lapse in accordance with the
Treasury’s Interim Final Rule on TARP Standards for Compensation and Corporate
Governance, dated June 15, 2009, as amended from time to time (the “Treasury
Regulations”).
     Section 6. No Transfer or Pledge of Restricted Stock. No shares of
Restricted Stock may be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of prior to the later of (i) the date the
forfeiture restrictions with respect to such shares have lapsed, if at all, on
the Vesting Date; and (ii) the date that the transfer restrictions set forth in
the Treasury Regulations shall lapse with respect to such shares of Restricted
Stock.
     Section 7. Withholding of Taxes. If the Grantee makes an election under
section 83(b) of the Code with respect to the Award, the Award made pursuant to
this Agreement shall be conditioned upon the Grantee making prompt payment to
the Company of any applicable withholding obligations or withholding taxes by
the Grantee (“Withholding Taxes”). Failure by the Grantee to pay such
Withholding Taxes will render this Agreement and the Award granted hereunder
null and void ab initio and the Restricted Shares granted hereunder will be
immediately cancelled. If the Grantee does not make an election under section
83(b) of the Code with respect to the Award, upon the Vesting Date with respect
to any portion of the Restricted Shares (or property distributed with respect
thereto), the Company shall cancel such Restricted Shares (or withhold property)
having an aggregate Fair Value, on the date next preceding the Vesting Date, in
an amount required to satisfy the required Withholding Taxes as set forth by
Internal Revenue Service guidelines for the employer’s minimum statutory
withholding with respect to Grantee. The Company shall deduct from any
distribution of cash (whether or not related to the Award including, without
limitation, salary payments) to the Grantee an amount as shall be reasonably
required to satisfy the required Withholding Taxes as set forth by Internal
Revenue Service guidelines for the employer’s minimum statutory withholding with
respect to Grantee pertaining to cash payments under the Award (including any
cash dividends made in respect of the Shares subject to the Award). For purposes
of this Agreement, “Fair Value” means the closing sales price of the Shares on
the Nasdaq Global Select Market on such date, or in the absence of reported
sales on such date, the closing sales price of the Shares on the immediately
preceding date for which sales were reported.
     Section 8. Change of Control. Subject to the provisions of Section 10
hereof, upon the occurrence of a Change in Control as defined in the Plan, all
Restricted Stock shall be deemed vested and the restrictions under the Plan and
the Agreement with respect to the Restricted Stock, including the restriction on
transfer set forth in Section 6 hereof, shall automatically expire and shall be
of no further force or effect.
     Section 9. Stock Subject to Award. In the event that the shares of Common
Stock of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other

 



--------------------------------------------------------------------------------



 



securities of the Company or of another corporation, the number of shares of
Restricted Stock that have been awarded to Grantee shall be adjusted in an
equitable and proportionate manner to reflect such action. If any such
adjustment shall result in a fractional share, such fraction shall be
disregarded.
     Section 10. Limitations Required by Treasury Regulations. The Company is
subject to federal banking regulations and, for so long as the Company has an
obligation outstanding under the CPP, to the Treasury Regulations.
Notwithstanding any other provisions hereof, by the acceptance of the benefits
of this Agreement, Grantee and the Company agree that any provision of this
Agreement (including, but not limited to, Section 8 hereof), and any other
restricted stock award agreement or stock option award agreement which is
prohibited, or the performance of which by the Company is prohibited, by federal
banking regulations or the Treasury Regulations, shall have no force and effect
during the period of such prohibition. At such time as such provision shall no
longer be prohibited by such regulations, it shall again be effective.
     Section 11. Stock Power. Concurrently with the execution of this Agreement,
the Grantee shall deliver to the Company a stock power, endorsed in blank,
relating to the shares of Restricted Stock. Such stock power shall be in the
form attached hereto as Exhibit A.
     Section 12. Legend. Each certificate representing Restricted Stock shall
bear a legend in substantially the following form:
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE PINNACLE FINANCIAL PARTNERS, INC. 2004 EQUITY INCENTIVE PLAN
(THE “PLAN”) AND THE RESTRICTED STOCK AGREEMENT (THE “AGREEMENT”) BETWEEN THE
OWNER OF THE RESTRICTED STOCK REPRESENTED HEREBY AND PINNACLE FINANCIAL
PARTNERS, INC. (THE “COMPANY”). THE RELEASE OF SUCH STOCK FROM SUCH TERMS AND
CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND
THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE COMPANY.
     Section 13. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan.
     Section 14. Governing Provisions. This Agreement is made under and subject
to the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.

 



--------------------------------------------------------------------------------



 



     Section 15. Miscellaneous.
          15.1 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock granted hereby, and supersede any prior or contemporaneous
negotiations and understandings. The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Restricted
Stock, either orally or in writing, that are not included in this Agreement or
the Plan.
          15.2 Captions. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement.
          15.3 Counterparts. This Agreement may be executed in counterparts,
each of which when signed by the Company and the Grantee will be deemed an
original and all of which together will be deemed the same Agreement.
          15.4 Notice. Any notice or communication having to do with this
Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company, to the principal office of the
Company, and, if to the Grantee, to the Grantee’s last known address provided by
the Grantee to the Company.
          15.5 Amendment. This Agreement may be amended by the Company, provided
that unless the Grantee consents in writing, the Company cannot amend this
Agreement if the amendment will materially change or impair the Grantee’s rights
under this Agreement and such change is not to the Grantee’s benefit.
          15.6 Successors and Assignment. Each and all of the provisions of this
Agreement are binding upon and inure to the benefit of the Company and the
Grantee and their heirs, successors, and assigns. However, neither the
Restricted Stock nor this Agreement may be assigned or transferred except as
otherwise set forth in this Agreement or the Plan.
          15.7 Governing Law. This Agreement shall be governed and construed
exclusively in accordance with the laws of the State of Tennessee applicable to
agreements to be performed in the State of Tennessee.
[Signature page to follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement to be effective as of                                          .

            PINNACLE FINANCIAL PARTNERS, INC.:
      By:           Name:   Hugh M. Queener        Title:   Chief Administrative
Officer and Corporate
Secretary        GRANTEE:
      By:           Name:              

 